Exhibit 10.5

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (this “Agreement”) dated as of June 10, 2014 is among
Green Plains Processing LLC (the “Borrower”), and each Subsidiary of the
Borrower that from time to time becomes a party hereto (each such Subsidiary
together with the Borrower, individually each a “Debtor” and collectively the
“Debtors”) and BNP Paribas, as collateral agent (in such capacity, the
“Collateral Agent”).

W I T N E S S E T H:

WHEREAS, the Borrower, the lenders party thereto, the Collateral Agent, BNP
Paribas, as administrative agent (the “Administrative Agent”), and Bank of
Montreal, acting under its trade name, BMO Capital Markets, and BNP Paribas
Securities Corp., as joint lead arrangers and joint book runners, have entered
into a Term Loan Agreement dated as of the date hereof (as amended, restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”);

WHEREAS, pursuant to a Guaranty dated as of the date hereof (as amended,
restated, supplemented or otherwise modified form time to time, the “Guaranty”),
each Debtor, other than the Borrower, has guaranteed the obligations of the
Borrower under or in connection with the Loan Agreement; and

WHEREAS, the obligations of the Borrower under the Loan Documents (as defined in
the Loan Agreement), and the obligations of each other Debtor under the
Guaranty, are to be secured pursuant to this Agreement;

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

1. Definitions and Interpretation. (a) In addition to terms defined in the
preamble and recitals above, (i) capitalized terms used but not defined herein
have the respective meanings assigned to such terms in the Loan Agreement,
(ii) the terms Account, Account Debtor, Certificated Security, Chattel Paper,
Commercial Tort Claim, Commodity Account, Commodity Contract, Deposit Account,
Document, Equipment, Fixtures, Goods, Instrument, Inventory, Investment
Property, Securities Account, Security, Security Entitlement and Uncertificated
Security have the respective meanings assigned to such terms in the UCC (as
defined below) and (iii) the following terms have the following meanings:

Assignee Deposit Account - see Section 4.

Collateral - see Section 2.

Computer Hardware and Software means, with respect to any Debtor, all of the
following, whether now or hereafter owned, licensed or leased by such Debtor,
(a) all computer and other electronic data processing hardware, including
integrated computer systems, central processing units, memory units, display
terminals, printers, features, computer elements, card readers, tape drives,
hard and soft disk drives, cables, electrical supply hardware, generators,



--------------------------------------------------------------------------------

power equalizers, accessories and peripheral devices and all other related
computer hardware; (b) all software programs, operating system software,
utilities and application programs in whatsoever form (source code and object
code in magnetic tape, disk or hard copy format or any other listing
whatsoever); (c) all firmware associated with the foregoing; (d) all rights with
respect to the foregoing, including any and all licenses, options, warranties,
service contracts, program services, test rights, maintenance rights, support
rights, improvement rights, renewal rights and indemnifications, and any
substitution, replacement, addition or model conversion of any of the foregoing;
and (e) all documentation for the foregoing, including flow charts, logic
diagrams, manuals, specifications, training materials, charts and pseudo codes.

Default means (a) any Event of Default; and (b) any Unmatured Event of Default
under Section 12.1.7 or 12.1.8 of the Loan Agreement.

General Intangibles means, with respect to any Debtor, all of such Debtor’s
“general intangibles” as defined in the UCC and, in any event, includes all of
such Debtor’s trademarks, trade names, patents, copyrights, trade secrets,
customer lists, inventions, designs, software programs, mask works, goodwill,
registrations, licenses, franchises, tax refund claims, guarantee claims,
security interests and rights to indemnification.

Intellectual Property means, with respect to any Debtor, all of such Debtor’s
trade secrets and other proprietary information; customer lists; trademarks,
service marks, business names, trade names, designs, logos, indicia, and/or
other source and/or business identifiers and the goodwill of the business
relating thereto and all registrations or applications for registrations that
have heretofore been or may hereafter be issued thereon; copyrights (including
copyrights for computer programs) and copyright registrations or applications
for registrations that have heretofore been or may hereafter be issued and all
tangible property embodying copyrights; unpatented inventions (whether or not
patentable); patent applications and patents; industrial designs, industrial
design applications and registered industrial designs; license agreements
related to any of the foregoing and income therefrom; mask works, books,
records, writings, information contained on computer tapes or disks or other
electronic media, flow diagrams, specification sheets, source codes, object
codes and other physical manifestations, embodiments or incorporations of any of
the foregoing; the right to sue for all past, present and future infringements
of any of the foregoing; and all common law and other rights in and to all of
the foregoing; in each of the foregoing cases whether now existing or hereafter
created or acquired and wherever located throughout the world.

Lender Party means the Collateral Agent, the Administrative Agent, and each
Lender.

Liabilities means (a) with respect to the Borrower, all obligations of the
Borrower under or in connection with the Loan Agreement or any other Loan
Document (including this Agreement); and (b) with respect to any other Debtor,
all obligations of such Debtor under or in connection with the Guaranty or any
other Loan Document (including this Agreement), in each case howsoever created,
arising or evidenced, whether direct or indirect, absolute or contingent, now or
hereafter existing, or due or to become due.

Non-Tangible Collateral means, with respect to any Debtor, such Debtor’s
Accounts and General Intangibles.

 

2



--------------------------------------------------------------------------------

Requirement of Law means, as to any Person, any law (statutory or common),
treaty, rule or regulation or determination of an arbitrator or of a
Governmental Authority, in each case applicable to or binding upon such Person
or any of its property or to which such Person or any of its property is
subject.

UCC means the Uniform Commercial Code as in effect from time to time in the
State of New York; provided that, if perfection or the effect of perfection or
non-perfection or the priority of the security interest in any Collateral is
governed by the Uniform Commercial Code as in effect in a jurisdiction other
than the State of New York, “UCC” means the Uniform Commercial Code as in effect
from time to time in such other jurisdiction for purposes of the provisions
hereof relating to such perfection, effect of perfection or non-perfection or
priority.

(b) For purposes of this Agreement, (i) the rules of interpretation set forth in
Section 1.2 of the Loan Agreement shall apply as if fully set forth herein,
mutatis mutandis, and (ii) if, with respect to any Securities, any provision
hereof is inconsistent with the Pledge Agreement, the terms of the Pledge
Agreement shall control.

2. Grant of Security Interest. As security for the payment of all Liabilities,
each Debtor hereby assigns, pledges and conveys to the Collateral Agent for the
benefit of the Lender Parties, and grants to the Collateral Agent for the
benefit of the Lender Parties, a continuing security interest in, all of such
Debtor’s right, title, and interest in, to and under the following, whether now
existing or hereafter arising or acquired:

(i) Accounts;

(ii) Chattel Paper;

(iii) Computer Hardware and Software;

(iv) Deposit Accounts;

(v) Documents;

(vi) General Intangibles;

(vii) Goods (including all of its Equipment, Fixtures and Inventory), together
with all accessions, additions, attachments, improvements, substitutions and
replacements thereto and therefor;

(viii) Instruments (together with all guaranties thereof and security therefor);

(ix) Intellectual Property;

(x) Investment Property (including Commodity Accounts, Commodity Contracts,
Securities (whether Certificated Securities or Uncertificated Securities),
Security Entitlements and Securities Accounts);

(xi) money (of every jurisdiction whatsoever);

 

3



--------------------------------------------------------------------------------

(xii) the Commercial Tort Claims listed on Schedule V;

(xiii) all books, records, writings, data bases, information and other property
relating to, used or useful in connection with, evidencing, embodying,
incorporating or referring to any of the foregoing, all claims and/or insurance
proceeds arising out of the loss, nonconformity or any interference with the use
of, or any defect or infringement of rights in, or damage to, any of the
foregoing, and all proceeds, products, offspring, rents, issues, profits and
returns of and from, and all distributions on and rights arising out of, any of
the foregoing; and

(xiv) all other personal property of any kind or nature and wherever located;

All of the foregoing are herein collectively called the “Collateral”.

3. Warranties. Each Debtor warrants that: (a) no financing statement (other than
any that may have been filed on behalf of the Collateral Agent or in connection
with Permitted Liens) covering any of the Collateral is on file in any public
office; (b) such Debtor is the lawful owner, lessee or licensee (as applicable)
of all of its Collateral, free of all liens and claims whatsoever, other than
Permitted Liens, with full power and authority to execute and deliver this
Agreement and perform such Debtor’s obligations hereunder and to subject the
Collateral to the security interest hereunder; (c) all information with respect
to Collateral and Account Debtors set forth in any schedule, certificate or
other writing at any time heretofore or hereafter furnished by such Debtor to
any Lender Party will be true and correct in all material respects as of the
date furnished; (d) such Debtor’s jurisdiction of organization, true legal name
as registered in such jurisdiction, organizational identification number, if
any, designated by such jurisdiction and federal employer identification number
are as set forth on Schedule I (and during the five-year period preceding the
date hereof or, if later, the date such Debtor becomes a party hereto (the
“Preceding Period”) such Debtor has not been organized under the law of any
other jurisdiction except as set forth on Schedule I); (e) each location where
such Debtor maintains a place of business or has any Goods, excluding motor
vehicles and inventory in transit, in each case as of the date hereof, is set
forth on Schedule II; (f) except as disclosed on Schedule III, as of the date of
this Agreement, such Debtor is not known, and during the Preceding Period has
not previously been known, by any trade name; (g) except as disclosed on
Schedule III, during the Preceding Period such Debtor has not been known by any
legal name different from the one set forth on the signature pages of this
Agreement nor has such Debtor been the subject of any merger or other corporate
reorganization; (h) Schedule IV contains a complete listing of all of such
Debtor’s Intellectual Property that is registered under any registration statute
and has not subsequently been abandoned or expired; and (i) upon the filing of
financing statements on Form UCC-1 in the appropriate governmental offices, the
Collateral Agent will have a valid lien upon and perfected security interest in
all of the Collateral of such Debtor in which a security interest can be
perfected by filing under the UCC (subject only to Permitted Liens).

4. Collections, etc. The Collateral Agent may, and at the direction of the
Required Lenders shall, at any time that a Default exists, whether before or
after the maturity of any Liabilities, notify any party obligated on any of the
Non-Tangible Collateral to make payment to the Collateral Agent of any amount
due or to become due thereunder and enforce collection of any Non-Tangible
Collateral by suit or otherwise and surrender, release or exchange all or any

 

4



--------------------------------------------------------------------------------

part thereof, or compromise or extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder or evidenced
thereby. Upon request of the Collateral Agent during the existence of a Default,
each Debtor will, at its own expense, notify any party obligated on any
Non-Tangible Collateral to make payment to the Collateral Agent for the benefit
of the Lender Parties of any amount due or to become due thereunder.
Notwithstanding the foregoing, at any time no Default exists, the Collateral
Agent shall notify any party to which it has given a notice or with respect to
which the Collateral Agent has otherwise taken action under this paragraph, to
resume making payments to the applicable Debtor.

Upon request by the Collateral Agent during the existence of a Default, each
Debtor will forthwith, upon receipt, transmit and deliver to the Collateral
Agent, in the form received, all cash, checks, drafts and other instruments or
writings for the payment of money (properly endorsed, where required, so that
such items may be collected by the Collateral Agent) that may be received by
such Debtor at any time in full or partial payment or otherwise as proceeds of
any of the Collateral; provided that if at any time after such a request is made
by the Collateral Agent, no Default exists, the obligations of each Debtor under
this paragraph shall cease until a further request of the Collateral Agent
during the existence of a Default.

During the existence of a Default, (a) all items or amounts that are delivered
by any Debtor to the Collateral Agent on account of payment of, or otherwise as
proceeds of, any Collateral pursuant to the foregoing paragraph shall be
deposited to the credit of a deposit account (each an “Assignee Deposit
Account”) of such Debtor maintained with the Collateral Agent, as security for
payment of the Liabilities, and (b) except as expressly set forth herein, no
Debtor shall have any right to withdraw any funds deposited in the applicable
Assignee Deposit Account. If funds are being deposited into an Assignee Deposit
Account pursuant to the foregoing sentence, the Collateral Agent may, from time
to time, in its discretion or at the direction of the Required Lenders, and
shall upon request of the applicable Debtor made not more than once in any week,
apply the then balance, representing collected funds, in the Assignee Deposit
Account, toward payment of the Liabilities, whether or not then due, in such
order of application as the Required Lenders may determine, and the Collateral
Agent may, from time to time, in its discretion or at the direction of the
Required Lenders, release any portion of such balance to the applicable Debtor;
provided that (i) if a Lender shall have notified the Collateral Agent in
writing of its desire to withhold all funds in the Assignee Deposit Account
during the continuance of a Default, then no such release of funds may be made
to the Debtor without the consent of the Required Lenders and (ii) if any Debtor
requests release to it of any such funds, such request shall be accompanied by a
certificate signed by a Responsible Officer of such Debtor that sets forth the
intended use of such funds (each such certificate, a “Collateral Release
Certificate”). At any time no Default exists, the Collateral Agent shall, upon
request of the applicable Debtor and receipt of a Collateral Release
Certificate, release the balance in the Assignee Deposit Account to such Debtor.

During the existence of a Default, the Collateral Agent is authorized to
endorse, in the name of the applicable Debtor, any item, howsoever received by
the Collateral Agent, representing any payment on or other proceeds of any
Collateral.

 

5



--------------------------------------------------------------------------------

Each Debtor hereby appoints the Collateral Agent as its attorney-in-fact for the
purpose of carrying out the provisions of this Agreement and taking any action
and executing or completing any instrument that the Required Lenders may deem
necessary or advisable to accomplish the purposes hereof, which appointment is
irrevocable and coupled with an interest; provided that the Collateral Agent
shall not exercise its rights as such attorney-in-fact unless a Default exists.

5. Certificates, Schedules and Reports. Each Debtor will from time to time
deliver to the Collateral Agent, such schedules, certificates and reports with
respect to the Collateral, and with respect to items or amounts received by such
Debtor in full or partial payment of any Collateral, as the Collateral Agent (at
the direction of any Lender) may reasonably request. Any such schedule,
certificate or report shall be executed by a duly authorized officer of such
Debtor and shall be in such form and detail as the Collateral Agent may
reasonably specify. Each Debtor shall promptly notify the Collateral Agent of
the occurrence of any event causing any loss or depreciation in the value of its
Inventory or other Goods that is material to the Borrower and its Subsidiaries
taken as a whole, and such notice shall specify or reasonably estimate the
amount of such loss or depreciation.

6. Agreements of the Debtors. Each Debtor (a) will, from time to time, execute
(as applicable) such financing statements and other documents (and pay the cost
of filing or recording the same in all public offices deemed appropriate by the
Collateral Agent) and do such other acts and things (including delivery to the
Collateral Agent of any Instruments or Certificated Securities that constitute
Collateral), as the Collateral Agent may from time to time reasonably request to
establish and maintain a valid and perfected security interest in the Collateral
(free of all other Liens other than Permitted Liens) to secure the payment of
the Liabilities; (b) will not change its state of organization or incorporation
or its name, identity or corporate structure such that any financing statement
filed to perfect the Collateral Agent’s interests under this Agreement would
become seriously misleading, unless such Debtor shall have given the Collateral
Agent not less than 30 days’ prior written notice of such change (provided that
this Section 6(b) shall not be deemed to authorize any change or transaction
prohibited under the Loan Agreement); (c) will keep its records concerning
Non-Tangible Collateral in such a manner as will enable the Collateral Agent or
its designees to determine at any time the status of such Non-Tangible
Collateral; (d) will furnish the Collateral Agent such information concerning
such Debtor, the Collateral and the Account Debtors as the Collateral Agent may
from time to time reasonably request; (e) will, upon request of the Collateral
Agent, stamp on its records concerning the Collateral and add on all Chattel
Paper constituting a portion of the Collateral, a notation, in form reasonably
satisfactory to the Collateral Agent, indicating the security interest of the
Collateral Agent hereunder; (f) except for Permitted Liens and as otherwise
permitted by the Loan Agreement, will not sell, lease, assign or create or
permit to exist any Lien on or security interest in any Collateral; (g) will at
all times keep all its Inventory and other Goods insured under policies
maintained with responsible insurance companies against loss, damage, theft and
other risks to such extent as is required by the Loan Agreement, and cause all
such policies to provide that loss thereunder shall be payable to the Collateral
Agent, and copies of such policies or certificates thereof shall, if the
Collateral Agent so requests, be deposited with or furnished to the
Administrative Agent and Collateral Agent in accordance with the terms of the
Loan Agreement; (h) will, upon request of the Collateral Agent, (1) cause to be
noted, on the applicable certificate for any of its Equipment that is covered by
a certificate of

 

6



--------------------------------------------------------------------------------

title, the security interest of the Collateral Agent in such Equipment and
(2) deliver all such certificates to the Collateral Agent or its designees;
(i) will take all steps reasonably necessary to protect, preserve and maintain
all of its rights in the Collateral; (j) will not keep any of its property,
except motor vehicles and inventory in transit, or maintain any place of
business at any location other than its addresses shown on Schedule II or such
other locations as may be specified by such Debtor upon not less than 15 days’
prior written notice to the Collateral Agent, provided that if requested by the
Collateral Agent with respect to such property, the Collateral Agent (1) has a
mortgage lien on such property (if such property is owned by a Debtor) or
(2) has received a landlord waiver reasonably satisfactory to the Collateral
Agent with respect to such property (if such property is leased by a Debtor);
(k) will not maintain any place of business at any location other than in the
United States; and (l) will, promptly upon any Responsible Officer of such
Debtor obtaining knowledge that such Debtor has acquired a Commercial Tort
Claim, notify the Collateral Agent in a writing signed by such Debtor of the
details thereof and grant to the Collateral Agent in such writing a security
interest therein and in the proceeds thereof, with such writing to be in form
and substance reasonably satisfactory to the Collateral Agent.

Each Debtor hereby authorizes the Collateral Agent to file (without the
signature of such Debtor) any financing statement, continuation statement or
amendment to financing statement in any jurisdiction and with any filing office
as the Collateral Agent may determine, in its sole discretion, is necessary or
advisable to perfect the security interests granted to the Collateral Agent
hereunder. Any such financing statement or amendment may describe the Collateral
in the same manner as described in this Agreement or any other agreement entered
into by the parties in connection herewith, or may contain an indication or
description of collateral that describes such property in any other manner as
the Collateral Agent may determine, in its sole discretion, is necessary,
advisable or prudent to ensure the perfection of the security interest in the
Collateral, including describing such property as “all assets” or “all personal
property”, whether now owned or hereafter acquired.

All reasonable expenses incurred in protecting, preserving and maintaining any
Collateral shall be borne by the applicable Debtor. Whenever a Default exists,
the Collateral Agent shall have the right to bring suit to enforce any
Intellectual Property or licenses thereunder, in which event the applicable
Debtor shall at the request of the Collateral Agent do all lawful acts and
execute all proper documents required by the Collateral Agent in aid of such
enforcement, and such Debtor shall (subject only to any limitation set forth in
any Guaranty issued by any Debtor) promptly, upon demand, reimburse and
indemnify the Collateral Agent for all reasonable costs and expenses incurred by
the Collateral Agent (i) in the exercise of its rights under this Section 6 or
any other any right or remedy granted to it hereunder, (ii) in respect of any
claim and the prosecution or defense thereof arising out of or in any way
connected with this Agreement, and (iii) in respect of the collection or
enforcement of the Liabilities, except to the extent any of the foregoing are
found by a court of competent jurisdiction in a final, non-appealable judgment
to have resulted from the gross negligence or willful misconduct of the
Collateral Agent. Notwithstanding the foregoing or any other provision of this
Agreement, the Collateral Agent does not assume any obligation of any Debtor
under any contract or other document included in the Collateral by reason of, or
arising out of, this Agreement or any security interest granted hereunder.

 

7



--------------------------------------------------------------------------------

7. Default. (a) Whenever a Default exists, the Collateral Agent may exercise
from time to time any right or remedy available to it under the UCC, under any
other applicable law and/or as described below.

(b) Each Debtor agrees, if a Default exists, (i) to assemble, at its expense,
all its Inventory and other Goods (other than Fixtures) at a convenient place or
places acceptable to the Collateral Agent and (ii) to execute all documents and
do all other things that may be necessary in order to enable the Collateral
Agent or its nominee to be registered as owner of the Intellectual Property with
any competent registration authority.

(c) Each Debtor agrees and acknowledges that (i) with respect to Collateral that
is: (A) perishable or threatens to decline speedily in value or (B) is of a type
customarily sold on a recognized market, no notice of disposition need be given;
and (ii) with respect to Collateral not described in clause (i) above,
notification sent after a Default and at least ten days before any proposed
disposition provides notice a reasonable time before such disposition.

(d) Each Debtor agrees and acknowledges that a commercially reasonable
disposition of Inventory, Equipment, Computer Hardware and Software or
Intellectual Property may be by lease or license of, in addition to the sale of,
such Collateral. Each Debtor further agrees and acknowledges that a disposition
(i) made in the usual manner on any recognized market, (ii) at the price current
in any recognized market at the time of disposition or (iii) in conformity with
reasonable commercial practices among sellers of the type of property subject to
such disposition shall, in each case, be deemed commercially reasonable.

(e) Any cash proceeds of any disposition by the Collateral Agent of any
Collateral shall be applied by the Collateral Agent, at the direction of the
Required Lenders, to the payment of the Liabilities until paid in full, and any
surplus will be paid to the applicable Debtor or as a court of competent
jurisdiction shall direct.

(f) In its sole discretion, the Collateral Agent may cancel, forgive or release
any TIF Debt.

8. General. The Collateral Agent shall exercise reasonable care in the custody
and preservation of any Collateral in its possession (and the Collateral Agent
shall be deemed to have exercised such reasonable care if it takes any action
that the applicable Debtor requests in writing for such purpose, but failure of
the Collateral Agent to comply with any such request shall not of itself be
deemed a failure to exercise reasonable care, and no failure of the Collateral
Agent to preserve or protect any right with respect to any Collateral against
prior parties in interest or other rights pertaining to the Collateral, shall be
deemed a failure to exercise reasonable care in the custody or preservation of
such Collateral).

All notices and requests hereunder shall be given in accordance with
Section 14.3 of the Loan Agreement and sent to the applicable party at its
address described therewith, at the first address shown for such party on
Schedule II or at such other address as such party may, by written notice to the
other parties, have designated as its address for such purpose.

 

8



--------------------------------------------------------------------------------

No delay on the part of the Collateral Agent in the exercise of any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Collateral Agent of any right or remedy shall preclude other or further
exercise thereof or the exercise of any other right or remedy.

This Agreement shall remain in full force and effect until all Liabilities
(other than contingent indemnification obligations that are not yet due and
payable) have been indefeasibly paid in full in cash. Upon any such payment and
termination, the Collateral Agent will, upon any Debtor’s request and at such
Debtor’s sole expense, (i) deliver to such Debtor, without any representation,
warranty or recourse of any kind whatsoever, all of such Debtor’s Collateral
held by the Collateral Agent hereunder as shall not have been sold or otherwise
applied pursuant to the terms hereof, and (ii) execute and deliver to such
Debtor such documents as such Debtor shall reasonably request to evidence such
termination and the release of any security interest granted hereby. If at any
time all or any part of any payment theretofore applied by the Collateral Agent
or any other Lender Party to any of the Liabilities is or must be rescinded or
returned by the Collateral Agent or such Lender Party for any reason whatsoever
(including the insolvency, bankruptcy or reorganization of any Debtor), such
Liabilities shall, for the purposes of this Agreement, to the extent that such
payment is or must be rescinded or returned, be deemed to have continued in
existence, notwithstanding such application by the Collateral Agent or such
other Lender Party, and this Agreement shall continue to be effective or be
reinstated, as the case may be, as to such Liabilities, all as though such
application by the Collateral Agent or such other Lender Party had not been
made.

THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE
INTERNAL LAWS OF THE STATE OF NEW YORK (WITHOUT REGARD TO CONFLICTS OF LAW
PROVISIONS THEREOF). Whenever possible each provision of this Agreement shall be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.

This Agreement shall be binding upon the Debtors and the Collateral Agent and
their respective successors and assigns (provided that no Debtor may assign its
obligations hereunder without the prior written consent of the Collateral
Agent), and shall inure to the benefit of each Debtor and the Collateral Agent
and the successors and assigns of the Collateral Agent.

This Agreement may be executed in any number of counterparts (including via
facsimile or in a .pdf or similar file) and by the different parties hereto on
separate counterparts and each such counterpart shall be deemed an original, but
all such counterparts shall together constitute one and the same Agreement. At
any time after the date of this Agreement, one or more additional Persons may
become parties hereto by executing and delivering to the Collateral Agent a
joinder to this Agreement, together with supplements to the Schedules hereto
setting forth all relevant information with respect to such party as of the date
of delivery, whereupon the Schedules hereto shall be deemed to be amended
automatically to incorporate such information. Immediately upon such execution
and delivery (and without any further action), each such additional Person will
become a party to, and will be bound by the terms of, this Agreement.

 

9



--------------------------------------------------------------------------------

Other than automatic modifications related to the addition of a party hereto as
described in the preceding paragraph, no amendment, modification or waiver of,
or consent with respect to, any provision of this Agreement shall be effective
unless the same shall be in writing and signed and delivered by Debtors and the
Collateral Agent, and then such amendment, modification, waiver or consent shall
be effective only in the specific instance and for the specific purpose for
which it was given.

ANY LITIGATION BASED HEREON, OR ARISING OUT OF, UNDER OR IN CONNECTION WITH THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED
EXCLUSIVELY IN COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF
NEW YORK OR IN THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW
YORK; PROVIDED THAT ANY SUIT SEEKING ENFORCEMENT AGAINST ANY COLLATERAL OR OTHER
PROPERTY MAY BE BROUGHT, AT THE COLLATERAL AGENT’S OPTION, IN THE COURTS OF ANY
JURISDICTION WHERE SUCH COLLATERAL OR OTHER PROPERTY MAY BE FOUND. EACH PARTY
HERETO HEREBY EXPRESSLY AND IRREVOCABLY (A) SUBMITS TO THE JURISDICTION OF THE
COURTS OF THE STATE OF NEW YORK LOCATED IN THE CITY AND COUNTY OF NEW YORK AND
OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF NEW YORK FOR
THE PURPOSE OF ANY SUCH LITIGATION AS SET FORTH ABOVE; (B) CONSENTS TO THE
SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID TO SUCH ADDRESS OF SUCH
PARTY REFERRED TO ABOVE (OR SUCH OTHER ADDRESS AS IT SHALL HAVE SPECIFIED IN
WRITING TO THE COLLATERAL AGENT AS ITS ADDRESS FOR NOTICE HEREUNDER), OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF NEW YORK; AND (C) WAIVES, TO THE
FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER
HAVE TO THE LAYING OF VENUE OF ANY SUCH LITIGATION BROUGHT IN ANY SUCH COURT
REFERRED TO ABOVE AND ANY CLAIM THAT ANY SUCH LITIGATION HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM.

EACH DEBTOR, THE COLLATERAL AGENT AND (BY ACCEPTING THE BENEFITS HEREOF) EACH
OTHER LENDER PARTY HEREBY WAIVES ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION OR
PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY OTHER LOAN
DOCUMENT AND ANY AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH
MAY IN THE FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING
FROM ANY BANKING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING,
AND AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE TRIED BEFORE A COURT AND
NOT BEFORE A JURY. EACH DEBTOR ACKNOWLEDGES AND AGREES THAT IT HAS RECEIVED FULL
AND SUFFICIENT CONSIDERATION FOR THIS PROVISION (AND EACH OTHER PROVISION OF
EACH OTHER LOAN DOCUMENT TO WHICH IT IS A PARTY) AND THAT THIS PROVISION IS A
MATERIAL INDUCEMENT FOR THE COLLATERAL AGENT, FOR THE BENEFIT OF THE OTHER
LENDER PARTIES, ENTERING INTO THIS AGREEMENT AND EACH SUCH OTHER LOAN DOCUMENT.

[Remainder of page intentionally left blank.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
above written.

 

GREEN PLAINS PROCESSING LLC By:   /s/ Patrich Simpkins Name:   Patrich Simpkins
Title:   EVP – Finance & Treasurer GREEN PLAINS BLUFFTON LLC By:   /s/ Patrich
Simpkins Name:   Patrich Simpkins Title:   EVP – Finance & Treasurer GREEN
PLAINS CENTRAL CITY LLC By:   /s/ Patrich Simpkins Name:   Patrich Simpkins
Title:   EVP – Finance & Treasurer GREEN PLAINS ORD LLC By:   /s/ Patrich
Simpkins Name:   Patrich Simpkins Title:   EVP – Finance & Treasurer



--------------------------------------------------------------------------------

GREEN PLAINS OTTER TAIL LLC By:   /s/ Patrich Simpkins Name:   Patrich Simpkins
Title:   EVP – Finance & Treasurer GREEN PLAINS SHENANDOAH LLC By:   /s/ Patrich
Simpkins Name:   Patrich Simpkins Title:   EVP – Finance & Treasurer GREEN
PLAINS CORN OIL LLC By:   /s/ Patrich Simpkins Name:   Patrich Simpkins Title:  
EVP – Finance & Treasurer



--------------------------------------------------------------------------------

BNP PARIBAS, as Collateral Agent By:   /s/ Karlien Zumpolle Name:   Karlien
Zumpolle Title:   Vice President By:   /s/ Keith Richards Name:   Keith Richards
Title:   Director



--------------------------------------------------------------------------------

Joinder to the Security Agreement dated as of June 10, 2014 among Green Plains
Processing LLC, each Subsidiary thereof that becomes a party thereto, and BNP
Paribas, as collateral agent. The undersigned is executing a joinder for
purposes of becoming a party to the Security Agreement (and the undersigned has
attached hereto supplements to the Schedules to the Security Agreement setting
forth all information necessary to make the representations and warranties set
forth in the Security Agreement with respect to the undersigned accurate as of
the date of the execution and delivery hereof) [DEBTOR] By:     Name:     Title:
   



--------------------------------------------------------------------------------

SCHEDULE I

TO SECURITY AGREEMENT

ORGANIZATIONAL INFORMATION

 

Borrower/Subsidiary

   Jurisdiction of
Organization    Jurisdiction
Organizational
Number    FEIN  

Green Plains Processing LLC

   DE    4655906      27-0463947   

Green Plains Bluffton LLC

   IN    2004120800099      84-1663109   

Green Plains Central City LLC

   DE    4659931      26-4387763   

Green Plains Ord LLC

   DE    4659937      26-4388271   

Green Plains Otter Tail LLC

   DE    4917180      27-4915792   

Green Plains Shenandoah LLC

   DE    4494617      26-1905438   

Green Plains Corn Oil LLC

   DE    5541368      47-1005482   

 

Sch. I



--------------------------------------------------------------------------------

SCHEDULE II

TO SECURITY AGREEMENT

PLACES OF BUSINESS AND OTHER LOCATIONS AT WHICH GOODS ARE LOCATED

 

Entity

  

Address of Principal Place of Business

Green Plains Processing LLC    450 Regency Parkway Suite 400 Omaha NE 68114
Green Plains Corn Oil LLC    450 Regency Parkway Suite 400 Omaha NE 68114 Green
Plains Bluffton LLC    1441 South Adams Street Bluffton, IN 46714 Green Plains
Central City LLC    214 20th Street Central City, NE 68826 Green Plains Ord LLC
   48267 Val-E Road Ord, NE 68862 Green Plains Otter Tail LLC    24096 170th
Avenue Fergus Falls, MN 56537 Green Plains Shenandoah LLC    4124 Airport Road
Shenandoah, IA 51601

 

Sch. II



--------------------------------------------------------------------------------

SCHEDULE III

TO SECURITY AGREEMENT

TRADE NAMES, PRIOR LEGAL NAMES, MERGERS, ETC.

 

1. Green Plains Processing LLC

 

  a. Trade Names: none

 

  b. Prior Legal Names: Green Loup Energy LLC; Green Plains Holdings LLC

 

  c. Mergers: none

 

2. Green Plains Bluffton LLC

 

  a. Trade Names: None

 

  b. Prior Legal Names: Indiana Bio-Energy LLC

 

  c. Mergers: October 15, 2008

 

3. Green Plains Central City LLC

 

  a. Trade Names: none

 

  b. Prior Legal Names: RBF Acquisition II, LLC

 

  c. Mergers: none

 

4. Green Plains Ord LLC

 

  a. Trade Names: none

 

  b. Prior Legal Names: RBF Acquisition VI, LLC

 

  c. Mergers: none

 

5. Green Plains Shenandoah LLC

 

  a. Trade Names: none

 

  b. Prior Legal Names: GPRE Shenandoah LLC

 

  c. Mergers: none

 

6. Green Plains Otter Tail LLC

 

  a. Trade Names: None

 

  b. Prior Legal Names: OTAV LLC

 

Sch. III



--------------------------------------------------------------------------------

  c. Mergers: none

 

7. 8.     Green Plains Corn Oil LLC

 

  a. Trade Names: None

 

  b. Prior Legal Names: None

 

  c. Mergers: none

 

Sch. III



--------------------------------------------------------------------------------

SCHEDULE IV

TO SECURITY AGREEMENT

LIST OF INTELLECTUAL PROPERTY

 

1. All Debtors

 

  a. Trademarks/Applications: NONE

 

  b. Patents/Applications: NONE

 

  c. Copyrights/Applications: NONE

 

  d. Domain Names: NONE

 

  e. Slogans: NONE

 

Sch. IV



--------------------------------------------------------------------------------

SCHEDULE V

TO SECURITY AGREEMENT

LIST OF COMMERCIAL TORT CLAIMS

Green Plains Otter Tail LLC—all tort claims arising out of the dryer fire of
March 10, 2014

All Other Debtors—None

 

Sch. V